                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


ROBERT CEASAR (#388150)                                                          CIVIL ACTION NO.

VERSUS                                                                           17-1691-SDD-EWD

LA DEPT. OF PUBLIC SAFETY
AND CORRECTIONS, ET AL.

                                                     ORDER

         Before the Court is a “Reurgence of Motion for Judgment by Default; and Objection to

Motion to Dismiss by Defendants” (“Motion”) filed by Plaintiff. 1 Pursuant to Federal Rule of

Civil Procedure 55(b)(2), following a defendant’s default and the Clerk’s entry of default, this

Court may enter a default judgment. 2 Accordingly, only after a defendant’s default has been

entered may a plaintiff apply for a judgment based on such default, i.e., default judgment. 3 Here,

Plaintiff requests default judgment before any default has been entered or requested. 4 Thus, the

request is procedurally improper and default judgment is denied.

         Also included in this Motion is an objection to the motion to dismiss, which this Court

construes as an opposition to the Motion to Dismiss in that Plaintiff provides arguments opposing

the Motion to Dismiss 5 and requests that the Motion to Dismiss be “overruled.” 6 Plaintiff’s

opposition will be considered along with the Motion to Dismiss and requires no further action at

this time.



1
  R. Doc. 42.
2
  See N.Y. Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996).
3
  Id.
4
  Approximately five months after filing the instant Motion, Plaintiff filed a “Declaration for Entry of Default” (see
R. Doc. 53), which was denied by the Clerk of Court as the Defendants had filed responsive pleadings. (See R. Doc.
54).
5
  R. Doc. 42.
6
  R. Doc. 42, p. 14.
           IT IS ORDERED that Plaintiff’s “Reurgence of Motion for Judgment by Default; and

Objection to Motion to Dismiss by Defendants” 7 is DENIED, except that Plaintiff’s arguments in

opposition to the Motion to Dismiss will be considered.

           Signed in Baton Rouge, Louisiana, on July 26, 2019.




                                               S
                                               ERIN WILDER-DOOMES
                                               UNITED STATES MAGISTRATE JUDGE




7
    R. Doc. 42.
